 


109 HR 3838 IH: Hurricane Katrina Accountability and Contracting Reform Act
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3838 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Waxman (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Obey, Mr. Thompson of Mississippi, Mr. Dingell, Mr. Conyers, Mr. Rangel, Mr. Frank of Massachusetts, Mr. Lantos, Ms. Slaughter, Ms. DeLauro, Mr. Emanuel, Mrs. Maloney, Mr. Owens, Mr. Cummings, Ms. Norton, Ms. Watson, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Transportation and Infrastructure and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Independent Commission to Prevent Fraud and Abuse in the Response to Hurricane Katrina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Accountability and Contracting Reform Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Title I—Independent Commission to Prevent Fraud and Abuse in the Response to Hurricane Katrina 
Sec. 101. Establishment of Anti-Fraud Commission 
Sec. 102. Duties 
Sec. 103. Composition of Commission 
Sec. 104. Powers of Commission 
Sec. 105. Staff of Commission 
Sec. 106. Compensation and travel expenses 
Sec. 107. Security clearances for Commission members and staff 
Sec. 108. Reports of Commission; termination 
Sec. 109. Termination 
Sec. 110. Funding 
Title II—Clean Contracting for Hurricane Katrina Relief and Recovery 
Subtitle A—Transparency and Accountability 
Sec. 201. Public availability of contract award information 
Sec. 202. Disclosure of Government contractor overcharges 
Sec. 203. Provision of information to Congress 
Subtitle B—Prevention of Abusive Contracting Practices 
Sec. 211. Prohibition on award of monopoly contracts 
Sec. 212. Competition in multiple award contracts 
Sec. 213. Prohibition on contractor conflicts of interest 
Sec. 214. Closing the revolving door 
Sec. 215. Repeal of $250,000 micropurchase threshold 
Subtitle C—General Provisions 
Sec. 221. Definition of Hurricane Katrina-related contract  
IIndependent Commission to Prevent Fraud and Abuse in the Response to Hurricane Katrina 
101.Establishment of Anti-Fraud CommissionThere is established in the legislative branch the Independent Commission to Prevent Fraud and Abuse in the Response to Hurricane Katrina (in this title referred to as the Commission). 
102.Duties 
(a)InvestigationThe Commission shall conduct a full, complete, independent, and impartial investigation of— 
(1)Federal Government contracting relating to Hurricane Katrina recovery, relief, and reconstruction, to prevent waste, fraud, and abuse; and 
(2)allegations of price gouging or profiteering relating to Hurricane Katrina recovery, relief, or reconstruction. 
(b)Specific requirements 
(1)The investigation of the matters described in subsection (a)(1) shall include, at a minimum, the following: 
(A)Review of how Federal contracts, subcontracts, grants, and cooperative agreements relating to Hurricane Katrina recovery, relief, and reconstruction are awarded, to determine whether the Federal Government has complied with competition requirements and utilized the appropriate contract type. 
(B)Review of whether the awards of Federal contracts, subcontracts, grants, and cooperative agreements relating to Hurricane Katrina recovery, relief, and reconstruction are based on merit as opposed to relationships between awardees and Federal Government officials. 
(C)Real-time review of spending under Federal contracts, subcontracts, grants, and cooperative agreements for Hurricane Katrina recovery, relief, and reconstruction to determine whether wasteful spending, poor contract management, or other abuses are occurring. 
(D)Review of auditing and other oversight procedures to ensure accountability of contractors, subcontractors, and government officials. 
(E)Review of the inclusion and utilization of small and local businesses through contracts, subcontracts, or otherwise. 
(F)Review of Federal acquisitions personnel overseeing contracts, subcontracts, grants, and cooperative agreements for Hurricane Katrina recovery, relief, and reconstruction to assess whether there are sufficient Federal acquisitions personnel with appropriate qualifications and training for the hurricane response effort. 
(G)Review of transactions relating to Hurricane Katrina relief, recovery, and reconstruction that are paid for by government issued credit cards. 
(2)The investigation of the matters described in subsection (a)(2) shall include, at a minimum, a review of activity in the petroleum and natural gas markets in the aftermath of the hurricane and opportunities for market manipulation or price gouging at each point of commerce in bringing petroleum and natural gas to market, including exploration, development, production, refining, distribution, commodities transactions, and retail sales. 
(c)Assessment, Analysis, and EvaluationDuring the course of its investigation, the Commission shall assess, analyze, and evaluate relevant persons, policies, procedures, contracts, subcontracts, grants, cooperative agreements, reports, and events, including, at a minimum, the following: 
(1)The Department of Homeland Security, including the Federal Emergency Management Agency. 
(2)The Department of Defense. 
(3)The Army Corps of Engineers. 
(4)Other Federal agencies that award or oversee contracts, subcontracts, grants, or cooperative agreements for Hurricane Katrina recovery, relief, or reconstruction. 
(5)The approval process for contracts, subcontracts, grants, and cooperative agreements in the Federal agencies listed in paragraphs (1) through (4). 
(6)Communications between private contractors, their representatives, and Federal Government officials concerning potential or existing contracts or subcontracts for Hurricane Katrina relief, recovery, or reconstruction. 
(7)Actual cost figures for transactions relating to contracts, subcontracts, grants, and cooperative agreements or paid for by government issued credit cards, for Hurricane Katrina relief, recovery, or reconstruction. 
(8)Pricing policies of individual companies in the petroleum and natural gas industries, actual cost figures for fuel and natural gas transactions, and information regarding decisions by companies to reduce or expand refining capacity. 
103.Composition of Commission 
(a)MembersThe Commission shall be composed of 10 members, of whom— 
(1)1 member shall be appointed by the President; 
(2)1 member shall be jointly appointed by the minority leader of the Senate and the minority leader of the House of Representatives; 
(3)2 members shall be appointed by the majority leader of the Senate; 
(4)2 members shall be appointed by the Speaker of the House of Representatives; 
(5)2 members shall be appointed by the minority leader of the Senate; and 
(6)2 members shall be appointed by the minority leader of the House of Representatives. 
(b)Qualifications; initial meeting 
(1)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. 
(2)Other qualificationsIndividuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, public administration, government contracting, economics, emergency response, and energy policy. 
(3)Deadline for appointmentAll members of the Commission shall be appointed within 21 days following the date of the enactment of this Act. 
(4)Chairman and vice chairmanThe chairman and vice chairman of the Commission shall be elected by a majority vote of the members. 
(5)MeetingsThe Commission shall meet and begin the operations of the Commission as soon as practicable. After its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. 
(c)Quorum; vacanciesSix members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
(d)Conflicts of interest 
(1)Financial disclosureEach member appointed to the Commission shall submit a financial disclosure report pursuant to the Ethics in Government Act of 1978, notwithstanding the minimum required rate of compensation or time period employed. 
(2)Independence from subjects of investigationsEach member appointed to the Commission shall be independent of any agency, individual, or institution that may be the subject of investigation by the Commission. 
104.Powers of Commission 
(a)In general 
(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this title— 
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents,as the Commission or such designated subcommittee or designated member may determine advisable. 
(2)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this subsection only— 
(I)by the agreement of the chairman and the vice chairman; or 
(II)by the affirmative vote of 6 members of the Commission. 
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission. 
(B)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this subsection, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(3)ScopeIn carrying out its duties under this Act, the Commission may examine the actions and representations of the current Administration as well as prior Administrations. 
(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties of this Act. 
(c)Information from Federal agencies 
(1)In generalThe Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Federal Government, information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission. 
(2)Receipt, handling, storage, and disseminationInformation shall be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance from Federal agencies 
(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions. 
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
105.Staff of Commission 
(a)In general 
(1)Appointment and compensationThe chairman and the vice chairman jointly, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(2)Personnel as Federal employees 
(A)In generalThe staff director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. 
(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
106.Compensation and travel expenses 
(a)CompensationEach member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. 
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
107.Security clearances for Commission members and staff 
(a)In generalSubject to subsection (b), the appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements. 
(b)ExceptionNo person shall be provided with access to classified information under this title without the appropriate required security clearance access. 
108.Reports of Commission; termination 
(a)Evidence of abusesThe Commission shall report to Congress and to the President any evidence of waste, fraud, market manipulation, or other abuses it finds, in a timely and ongoing manner. 
(b)Interim reportsThe Commission may submit to Congress and the President interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(c)Final reportPrior to the termination of the Commission, the Commission shall submit to Congress and the President a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.  
109.TerminationThe Commission, and all the authorities of this Act, shall terminate 10 months after 80 percent of the funds appropriated by the 109th Congress for Hurricane Katrina recovery, relief, and reconstruction have been expended. 
110.Funding 
(a)Authorization of appropriationsThere is authorized to be appropriated funds not to exceed $5,000,000 for purposes of the activities of the Commission under this Act. 
(b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission. 
IIClean Contracting for Hurricane Katrina Relief and Recovery 
ATransparency and Accountability 
201.Public availability of contract award information 
(a)RequirementNot later than 14 days after the award of a Hurricane Katrina-related contract by an executive agency, the head of the executive agency shall make publicly available, including by posting on the Internet in a searchable database, the following information with respect to the contract: 
(1)The name and address of the contractor. 
(2)The date of award of the contract.  
(3)The number of offers received in response to the solicitation. 
(4)The total amount of the contract. 
(5)The contract type. 
(6)The items, quantities, and any stated unit price of items or services to be procured under the contract. 
(7)With respect to a procurement carried out using procedures other than competitive procedures— 
(A)the authority for using such procedures under section 303(c) of title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.253(c)) or section 2304(c) of title 10, United States Code; and 
(B)the number of sources from which bids or proposals were solicited. 
(8)The general reasons for selecting the contractor. 
(b)DefinitionIn this section, the term executive agency has the meaning provided in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(c)Effective dateThis section shall apply to contracts entered into more than 90 days after the date of the enactment of this Act. 
202.Disclosure of Government contractor overcharges 
(a)Quarterly Report to CongressThe head of each Federal agency or department shall submit to the chairman and ranking member of each committee described in subsection (b) on a quarterly basis a report that includes the following: 
(1)A list of audits or other reports issued during the applicable quarter that describe contractor costs in excess of $1,000,000 that have been identified as unjustified, unsupported, questioned, or unreasonable under any Hurricane Katrina-related contract, task or delivery order under a Hurricane Katrina-related task or delivery order contract, or subcontract under a Hurricane Katrina-related contract. 
(2)The specific amounts of costs identified as unjustified, unsupported, questioned, or unreasonable and the percentage of their total value of the contract, task or delivery order, or subcontract. 
(3)A list of audits or other reports issued during the applicable quarter that identify significant or substantial deficiencies in any business system of any contractor under any such contract, task or delivery order, or subcontract. 
(b)CommitteesThe report described in subsection (a) shall be submitted to the Committee on Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and other committees of jurisdiction. 
203.Provision of information to Congress 
(a)Provision of information to congressUpon request of the chairman or ranking member of a committee described in subsection (b), the head of an executive agency shall provide, with respect to any Hurricane Katrina-related contract or task or delivery order under a Hurricane Katrina-related task or delivery order contract entered into by the agency, within 14 days after receipt of the request, unredacted copies of any documents relating to the contract or task or delivery order, including any documents required to be maintained in the contracting office contract file, the contract administration office contract file, and the paying office contract file pursuant to subpart 4.8 of the Federal Acquisition Regulation, including— 
(1)copies of the contract and all modifications; 
(2)orders issued under the contract; 
(3)justifications and approvals; 
(4)any government estimate of contract price; 
(5)source selection documentation; 
(6)cost or price analysis; 
(7)audit reports; 
(8)justification for type of contract; 
(9)authority for deviations from regulations, statutory requirements, or other restrictions; 
(10)bills, invoices, vouchers, and supporting documents; and 
(11)records of payments or receipts. 
(b)CommitteesThe committees referred to in subsection (a) are the following: 
(1)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives. 
(2)The Committees on Appropriations of the Senate and House of Representatives. 
(3)Each committee that the head of the executive agency determines has legislative jurisdiction for the operations of the department or agency to which the contract, task or delivery order, or other information referred to in subsection (a) relates. 
BPrevention of Abusive Contracting Practices 
211.Prohibition on award of monopoly contracts 
(a)ProhibitionThe Federal Government may not enter into a Hurricane Katrina-related contract if the contract is a monopoly contract. 
(b)Monopoly contractIn this section, the term monopoly contract means a task or delivery order contract (as defined in section 303K of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253k) or section 2304d of title 10, United States Code) that is a Hurricane Katrina-related contract in an amount estimated to exceed $10,000,000 (including all options) awarded to a single contractor. 
(c)Exception 
(1)In generalNotwithstanding subsection (a), a monopoly contract may be awarded if— 
(A)the head of the agency— 
(i)makes a determination described in paragraph (2); and 
(ii)justifies the determination in writing and certifies the accuracy and completeness of the justification;  
(B)the justification is approved as described in 303(f)(1)(B) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)(B)) or section 2304(f)(1)(B) of title 10, United States Code; and 
(C) a statement describing the determination, justification, and approval are submitted to the chairman and ranking member of the committees described in paragraph (3).  
(2)A determination described in this paragraph is a determination in writing that— 
(A) for one of the reasons set forth in section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) or section 2304(c) of title 10, United States Code, a single task or delivery order contract is in the best interest of the Federal Government; or 
(B) the task orders expected under the contract are so integrally related that only a single contractor can reasonably perform the work. 
(3)The committees described in this paragraph are the Committee on Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committees on Appropriations of the House of Representatives and the Senate, and other committees of jurisdiction. 
(4)In the case of a determination described in paragraph (2)(A) that is for the reason set forth in section 303(c)(2) of the Federal Property and Administrative Services Act of 1949 or section 2304(c)(2) of title 10, United States Code, the justification and approval required under paragraph (1) may be made after a contract is awarded, but not later than 30 days after the date of the award.  
(d)Multiple awardsThis section applies to a task order contract that is a Hurricane Katrina-related contract for the procurement of advisory and assistance services under section 303I of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253i) or section 2304a of title 10, United States Code, notwithstanding section 303I(e) of such Act or section 2304a(d) of such title, respectively. 
212.Competition in multiple award contracts 
(a)Competition requiredThe Federal Government shall use competition in the purchase of goods and services pursuant to any Hurricane Katrina-related contract that is a multiple award contract in accordance with this section. 
(b)Specific requirementsEach individual purchase of goods or services by an executive agency or military department in excess of $100,000 that is made under a Hurricane Katrina-related contract that is a multiple award contract shall be made on a competitive basis unless a contracting officer of the executive agency or military department concerned— 
(1)waives the requirement on the basis of a determination that— 
(A) 
(i)in the case of a contract entered into by an executive agency, one of the circumstances described in paragraphs (1) through (4) of section 303J(b) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253j(b)) applies to such individual purchase; or 
(ii)in the case of a contract entered into by a military department, one of the circumstances described in paragraphs (1) through (4) of section 2304c(b) of title 10, United States Code, applies to such individual purchase; or 
(B)a statute expressly authorizes or requires that the purchase be made from a specified source; and 
(2)justifies the determination in writing. 
(c)DefinitionsIn this section: 
(1)The term individual purchase means a task order, delivery order, or other purchase. 
(2)The term multiple award contract means— 
(A)a contract that is entered into by the Administrator of General Services under the multiple award schedule program referred to in section 309(b)(3) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 259(b)(3)) or section 2302(2)(C) of title 10, United States Code; 
(B)a multiple award task order contract that is entered into under the authority of sections 2304a through 2304d of title 10, United States Code, or sections 303H through 303K of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h through 253k); and 
(C)any other indefinite delivery, indefinite quantity contract that is entered into by the head of an executive agency with two or more sources pursuant to the same solicitation.  
213.Prohibition on contractor conflicts of interest 
(a)ProhibitionAn agency may not enter into a Hurricane Katrina-related contract for the performance of a function relating to contract oversight with any contractor with a conflict of interest. 
(b)DefinitionsIn this section: 
(1)The term function relating to contract oversight includes the following specific functions: 
(A)Evaluation of a contractor’s performance. 
(B)Evaluation of contract proposals. 
(C)Development of statements of work. 
(D)Services in support of acquisition planning. 
(E)Contract management. 
(2)The term conflict of interest includes cases in which the contractor performing the function relating to contract oversight, or any related entity— 
(A)is performing all or some of the work to be overseen; 
(B)has a separate ongoing business relationship, such as a joint venture or contract, with any of the contractors to be overseen; 
(C)would be placed in a position to affect the value or performance of work it or any related entity is doing under any other Government contract; 
(D)has a reverse role with the contractor to be overseen under one or more separate Government contracts; and 
(E)has some other relationship with the contractor to be overseen that could reasonably appear to bias the contractor’s judgment. 
(3)The term related entity, with respect to a contractor, means any subsidiary, parent, affiliate, joint venture, or other entity related to the contractor. 
(c)Contracts relating to inherently governmental functionsAn agency may not enter into a Hurricane Katrina-related contract for the performance of inherently governmental functions for contract oversight (as described in subpart 7.5 of part 7 of the Federal Acquisition Regulation).  
214.Closing the revolving door 
(a)Strengthening the prohibition on former official’s acceptance of compensation from contractor 
(1)Paragraph (1) of section 27(d) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(d)(1)) is amended— 
(A)in subparagraph (C), by striking personally made for the Federal agency— and inserting participated personally and substantially in—; and 
(B)in the text preceding subparagraph (A)— 
(i)by striking one year and inserting two years; and 
(ii)by striking or consultant and inserting consultant, lawyer, or lobbyist. 
(2)Paragraph (2) of section 27(d) of such Act (41 U.S.C. 423(d)(2)) is amended to read as follows: 
 
(2) For purposes of paragraph (1), the term contractor includes any division, affiliate, subsidiary, parent, joint venture, or other related entity of the contractor.. 
(b)Prevention of former employees of private contractors from awarding government contracts to their former employersSection 27 of such Act (41 U.S.C. 423) is amended by adding at the end the following new subsection: 
 
(i)Prohibition on involvement by certain former contractor employees in procurementsA former employee of a nongovernment entity who becomes an employee of the Federal Government shall not be personally and substantially involved with any Federal agency procurement involving the employee’s former nongovernment entity employer, including any division, affiliate, subsidiary, parent, joint venture, or other related entity of the former employer, for a period of 5 years beginning on the date the employee leaves the employ of the nongovernment entity. In this subsection the term nongovernment entity means any entity that is not part of the Federal Government or any State or local government.. 
(c)Requirement for Federal procurement officers to disclose job offers made to relativesSection 27(c)(1) of such Act (41 U.S.C. 423(c)(1)) is amended by inserting after that official the following: or for a relative of that official (as defined in section 3110 of title 5, United States Code),. 
(d)Revised penaltiesParagraph (1) of section 27(e) of such Act (41 U.S.C. (e)(1)) is amended to read as follows: 
 
(1)Criminal penaltiesWhoever engages in conduct constituting a violation of— 
(A)subsection (a) or (b) for the purpose of either— 
(i)exchanging the information covered by such subsection for anything of value, or 
(ii)obtaining or giving anyone a competitive advantage in the award of a Federal agency procurement contract; or 
(B)subsection (c) or (d); shall be imprisoned for not more than 5 years or fined as provided under title 18, United States Code, or both.. 
215.Repeal of $250,000 micropurchase thresholdSection 101 of the Second Emergency Supplemental Appropriations Act to Meet Immediate Needs Arising From the Consequences of Hurricane Katrina, 2005 (Public Law 109–62) is amended— 
(1)by striking paragraph (2); and 
(2) 
(A)by striking  
operations— 
(1)the emergency; 
(B)by inserting in lieu of the matter struck by subparagraph (A) operations, the emergency; and 
(C)by striking ; and and inserting a period.  
CGeneral Provisions 
221.Definition of Hurricane Katrina-related contractIn this title, the term Hurricane Katrina-related contract or Hurricane Katrina-related task or delivery order contract means a contract for the procurement of property or services to be used in support of Hurricane Katrina rescue, relief, recovery, or reconstruction operations. The term includes any subcontracts under such a contract. 
 
